Citation Nr: 1709232	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  06-31 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability.

2.  Entitlement to a rating in excess of 0 percent for sinusitis, on and after December 7, 2009.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel




INTRODUCTION

The Veteran served on active duty from October 1976 to September 1982 and from December 1982 to October 2003.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

A January 2016 Board decision denied service connection for a bilateral wrist disability and an initial rating in excess of 0 percent for sinusitis, on and after December 7, 2009.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a September 2016 Order, the Court granted a Joint Motion for Remand, vacating the Board's decisions regarding service connection for a bilateral wrist disability and entitlement to a compensable rating for sinusitis on and after December 7, 2009, and remanded those issues for further development.  

The January 2016 Board decision also remanded a claim for service connection for eczema.  An October 2016 rating decision granted that claim.  As that issue has been fully granted, it is no longer on appeal before the Board.  


REMAND

In the November 2015 Joint Motion for Remand, the parties agreed that VA would attempt to obtain any outstanding records regarding VA treatment for the Veteran's service-connected sinusitis disability.  Therefore, a remand is necessary to obtain outstanding treatment records.  Moreover, as the most recent VA examination to determine the severity of sinusitis was provided in December 2009, a remand is necessary to schedule additional VA examination.

Regarding the claim for service connection for a bilateral wrist disability, in the January 2016 decision, the Board denied the claim, finding that the Veteran did not have a diagnosed wrist disability during the pendency of the appeal.  In the November 2015 Joint Motion for Remand, the parties agreed that, in making that decision, the Board ignored a June 2013 private treatment record diagnosing the Veteran with De Quervain syndrome following a wrist X-ray.  As the Veteran claims to have a wrist disability related to service and has been diagnosed with a wrist disability during the pendency of the appeal, a remand is necessary to schedule a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Then, schedule the Veteran for a VA orthopedic examination with a qualified examiner.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the service medical records and the post-service treatment records, to include a June 2013 private treatment record diagnosing de Quervain syndrome.  The examiner should diagnose any wrist disability found in either wrist.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any wrist disability diagnosed during the pendency of the claim is related to service or any incident of service.  The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that bilateral de Quervain syndrome, diagnosed during the pendency of the claim, is related to service or any incident of service.  

3.  Schedule the Veteran for a VA sinus examination to ascertain the current severity the service-connected sinusitis.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary should be performed by the examiner.  The examiner should discuss the functional impact caused by the sinusitis on occupational and daily activities.  The examiner should state whether the Veteran has incapacitating episodes of sinusitis that require prolonged antibiotic treatment, and if so, the frequency.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  The examiner should state the frequency of non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The examiner should state whether there has been radical surgery with chronic osteomyelitis.  The examiner should state whether there have been repeated surgeries due to sinusitis.  The examiner should state whether there is near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for 


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

